Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Balls  on 6/30/22.
The application has been amended as follows: 

Claim 3, line 1, delete “ (original)” and insert ---- (currently amended) ----; delete “ of claim 2”; line 2, delete “ or derivatives thereof”; line 3, after “and “, insert ---- 
wherein the weight fraction of the total amount of xylan to the total amount of gluconic acid is from about 0.35 to about 0.6;----; 
line 4, after “ sorbitol”, insert ----
(d) water
(e ) about 1% to about 10 wt.% of amino functionalized silicone wherein the
amino functionalized silicone is chosen from amodimethicone, bis-
hydroxy/methoxy amodimethicones, bis-cetearyl amodimethicone,
bis(C 13-15 alkoxy) PG amodimethicones, aminopropyl phenyl
trimethicones, aminopropyl dimethicones, bis-amino PEG/PPG-41/3 aminoethyl|
PG-propyl dimethicones and  caprylyl methicones and mixtures there of 
(f) about 0.1% to about 10 wt.% of cationic surfactant, wherein the  cationic surfactant is chosen from behenalkonium chloride, benzethonium chloride, cetylpyridinium chloride, behentrimonium chloride, lauralkonium chloride, cetalkonium chloride, cetrimonium bromide, cetrimonium
chloride,  chlorallyimethenamine chloride , distearyldimonium chloride, dodecyl dimethyl ethylbenzyl ammonium chloride, Quaternium-22, Quaternium-26, Quaternium-18 hectorite, tallow alkonium chloride, dimethyl dioctadecylammoniumbentonite, stearalkonium chloride, 
myristalkonium chloride, laurtrimonium chloride,methylbenzethonium
chloride, myrtrimonium bromide, oleyltrimonium chloride, polyquaternium-1,
stearalkonium bentonite, stearalkoniumhectonite, tallowtrimonium chloride, hexadecyltrimethyl ammonium bromide, and a mixture thereof
(g) about 2% to about 20 wt.% of fatty alcohols the  fatty alcohols are chosen from decyl alcohol, undecyl alcohol, dodecyl alcohol, myristyl alcohol, cetearyl! alcohol, cetyl alcohol, stearyl
alcohol, isostearyl alcohol, isocetyl alcohol, behenyl alcohol, linalool, oley|alcohol, cis-4-t-butylcyclohexanol, isotridecyl alcohol, myricyl alcohol, and a mixture thereof
wherein all percentages by weight are based on the total weight of
the hair treatment composition . ----.
Claim 14, line 1, delete “ claim 1” and insert ---- claim 3 ----.
Claim 15, line 1, delete “ claim 1” and insert ---- claim 14 ----.
Claim 16, line 1, delete “ claim 1” and insert ---- claim 3 ----.
Claim 19,  line 1, delete “ frizz-“ ; line 2, delete “ control,” line 3, delete “ claim 1” and insert ---- claim 3 ----.
Cancel claims 1-2, 5-13 and 17.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619